IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-60250
                          Summary Calendar


EMILY SCIPPER

          Plaintiff - Appellant

     v.

BUNGE CORP, et al.

          Defendants

BUNGE CORP; DAVID TOLLIVER

          Defendants - Appellees

                       --------------------
           Appeal from the United States District Court
        for the Northern District of Mississippi, Oxford
                     USDC No. 2:00-CV-43-P-B
                       --------------------
                          August 23, 2002
Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Emily Scipper appeals the district

court’s summary judgment in favor of defendants-appellants Bunge

Corporation (Bunge) and David Tolliver.

     Scipper’s first argues that the district court erred in

refusing to remand this case to state court.   Scipper’s argument

utterly fails to deal with the inescapable fact that the last

sentence of her complaint asks for “judgment of, from and against

the Defendants, jointly and severally, in the amount of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-60250
                                -2-

$150,000.”   As the district court pointed out, the amount

requested from each defendant is greater than $75,000.   The

minimum jurisdictional amount requirement is thus satisfied.

     Scipper’s second argument is that the district court erred

in finding that Tolliver was fraudulently joined.   The test is,

as Scipper recognizes, whether there is no possibility that the

plaintiff will be able to establish a cause of action against the

instate defendant.   Tolliver’s affidavit, which Scipper does not

address and did not counter, makes it perfectly clear that the

test has been satisfied and that Tolliver was fraudulently

joined.

     Finally, Scipper argues that summary judgment was not

proper.   Again, Tolliver’s affidavit, not countered by Scipper,

makes it clear that Bunge had no responsibility for the placement

of the cars that allegedly obstructed her view.

     The judgment of the district court is AFFIRMED.
No. 02-60250
     -3-